 

Exhibit 10.2

RESTRICTED STOCK AGREEMENT

UNDER THE THIRD AMENDED AND RESTATED

WESTWOOD HOLDINGS GROUP, INC. STOCK INCENTIVE PLAN

WHEREAS, WESTWOOD HOLDINGS GROUP, INC., a Delaware corporation (the “Company”)
previously established the Third Amended and Restated Westwood Holdings Group,
Inc. Stock Incentive Plan (the “Plan”); and

WHEREAS, this RESTRICTED STOCK AGREEMENT (the “Agreement”), is made as of the
23rd day of February, 2011, between the Company and                      (the
“Employee”), and sets forth the terms of the Restricted Shares (as defined
below) issued to Employee pursuant to the Plan’s terms; and

WHEREAS, all of the terms and provisions of the Plan are incorporated herein by
reference and made a part hereof, and all capitalized terms used but not defined
in this Agreement have the meanings set forth in the Plan.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of Restricted Stock. The Company hereby grants to Employee, on the
terms and conditions hereinafter set forth,                      shares of the
presently authorized but unissued Common Stock, $.01 par value per share, of the
Company (the “Restricted Stock”).

 

2. Issue Date and Vesting.

 

  A. The Issue Date of the Restricted Stock shall be February 23, 2011.

  B. The Restricted Stock granted to Employee hereunder, subject to the other
terms and conditions set forth herein, shall become vested in accordance with
the following schedule:

 

Vesting Date

   Cumulative
Percentage
of Stock Vested  

February 23, 2012

     0 % 

February 22, 2013

     50 % 

February 21, 2014

     75 % 

February 23, 2015

     100 % 

In addition, upon the death of the Employee, all of the Restricted Stock shall
become 100% vested, effective upon the date of death.



--------------------------------------------------------------------------------

 

  C. Upon termination of employment of Employee (for any reason other than
death), any shares of Restricted Stock that have not vested shall be forfeited
to the Company without consideration.

 

3. Dividends on Restricted Stock. Dividends on the Restricted Stock shall accrue
and be subject to the same vesting conditions applicable to the corresponding
shares of Restricted Stock. The accrued dividends will be paid when the
corresponding shares of Restricted Stock vest.

 

4. Employment of Employee. As an inducement to the Company to issue the
Restricted Stock to Employee, and as a condition thereto, Employee acknowledges
and agrees that, without limitation of his or her rights under his or her
employment agreement with the Company, if any, neither the issuance of the
Restricted Stock to Employee nor any provision contained herein shall entitle
Employee to remain in the employment of the Company or its affiliates or affect
the right of the Company to terminate Employee’s employment at any time.

 

5. Restrictions on Transfer.

 

  A. Under no circumstances shall any sale or other transfer of any shares of
Restricted Stock be valid unless and until the shares proposed to be sold or
transferred are vested.

 

  B. The spouse of Employee shall execute a signature page to this Agreement as
of the date hereof and agree to be bound in all respects by the terms hereof to
the same extent as Employee. The spouse further agrees that should he/she
predecease Employee or become divorced from Employee, any of the shares of
Restricted Stock which such spouse may own or in which he/she may have an
interest shall remain subject to this Agreement.

 

6. Notices; Deliveries. Any notice or delivery required to be given under the
terms of this Agreement shall be addressed to the Company at its principal
office, and any notice or delivery to be given to Employee shall be addressed to
him or her at the address given by him or her beneath his or her signature
hereto or such other address as either party hereto may hereafter designate in
writing to the other. Any such notice or delivery shall be deemed to have been
duly given when addressed as aforesaid, registered or certified mail, and
deposited (postage or registration or certification fee prepaid) in a post
office or branch post office regularly maintained by the United States.

 

7. Disputes. As a condition of the granting of the Restricted Stock hereby,
Employee and his or her heirs and successors agree that any dispute or
disagreement which may arise hereunder shall be determined by the Company’s
Board of Directors in its sole discretion and judgment, and that any such
determination and any interpretation by the Board of Directors of the terms of
this grant of Restricted Stock shall be final and shall be binding and
conclusive, for all purposes, upon the Company, Employee, his or her heirs and
personal representatives.

 

-2-



--------------------------------------------------------------------------------

 

8. Certificates.

 

  A. The certificate(s) representing the shares of Restricted Stock granted
hereby will be stamped or otherwise imprinted with the legend required by the
Plan with respect to any applicable restrictions on the sale or transfer of such
shares, and the stock transfer records of the Company will reflect stop transfer
instructions with respect to such shares.

 

  B. At the election of the Company, the Company may retain the certificate(s)
representing the shares of Restricted Stock granted to Employee pursuant to this
Agreement until such time as the vesting restrictions set forth in Section 2
have lapsed. Within a reasonable time thereafter, the Company will deliver to
Employee a new certificate representing such shares, free of the legend referred
to in paragraph A above. The issuance of such certificate shall not affect any
restrictions upon the transferability of such shares pursuant to applicable law
or otherwise.

 

  C. If the Company elects to issue the certificate(s) representing the shares
of Restricted Stock granted hereunder prior to the termination or lapse of the
restrictions on vesting, the legend referred to in paragraph A above shall
remain on such certificate(s) until such time as the vesting restrictions have
terminated or lapsed or are removed by the Board of Directors.

 

9. Restricted Stock Subject to Plan. The Restricted Stock granted hereby is
subject to the Plan. If a conflict exists between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

 

10. Miscellaneous.

 

  A. Employee hereby agrees that (i) Employee is acquiring the Restricted Stock
for investment purposes and not with a view to the resale or distribution
thereof; (ii) the Company may withhold from Employee any payment or
consideration to be paid to Employee by the Company, any tax which the Company
believes is required to be withheld with respect to any benefit under the Plan
or this Restricted Stock Agreement, and to hold as security for the amount to be
withheld any property otherwise distributable to Employee under the Plan until
the amounts required to be withheld have been so withheld; and (iii) Employee
will make appropriate arrangements with the Company for satisfaction of any
applicable federal, state or local income tax, withholding requirements or like
requirements.

 

  B. If any party to this Agreement so required under this Agreement falls or
refuses to comply with the provisions of this Agreement, then in addition to any
other remedies provided by law or this Agreement, the party affected thereby may
institute and maintain a proceeding to compel the specific performance of this
Agreement by the party so defaulting.

 

-3-



--------------------------------------------------------------------------------

 

  C. Within 30 days after the date of this Agreement, Employee may make an
election with the Internal Revenue Service under Section 83(b) of the Internal
Revenue Code and the regulations promulgated thereunder.

 

  D. This Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company.

 

  E. The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Texas.

 

  F. This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which collectively shall constitute a
single instrument.

 

  G. If any one or more of the provisions or parts of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement or any other jurisdiction, but this Agreement shall be reformed
and construed in any such jurisdiction as if such invalid or illegal or
unenforceable provision or part of a provision had never been contained herein
and such provision or part shall be reformed so that it would be valid, legal
and enforceable to the maximum extent permitted in such jurisdiction.

IN WITNESS WHEREOF, the Company has, as of the date and place first above
written, caused this Agreement to be executed on its behalf by its authorized
officer and Employee has hereunto set his or her hand as of the date and place
first above written.

 

WESTWOOD HOLDINGS GROUP, INC. By:     Name:   Brian O. Casey Its:   President
and Chief Executive Officer

 

-4-



--------------------------------------------------------------------------------

 

EMPLOYEE SIGNATURE PAGE

TO RESTRICTED STOCK AGREEMENT

 

Employee Name:   

 

Signature   

 

Address:   

 

  

 

I, the undersigned, being the spouse of the above-named Employee, hereby
acknowledge that I have read and understand the foregoing Restricted Stock
Agreement under the Third Amended and Restated Westwood Holdings Group, Inc.
Stock Incentive Plan, and I agree to be bound by the terms thereof.

 

Spouse Name:   

 

Signature   

 

Address:   

 

  

 

 

-5-